DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, combination of additive before injection (claim 14), in the reply filed on 12/11/20 is acknowledged.  In a call to David Sullivan on 1/11/21, Applicant elected the amphoteric dispersion polymer of claim 16 and the alkylpolyglucoside surfactant of claim 24.
Claims 1-11, 13, 17-19, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/20.

Priority
The claims have a priority date of the filing of the instant application, 1/17/19.  

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 3/16/20 have been considered by the examiner.  Those CN references lined through did not have an English translation or English abstract.

Claim Objections
Claim 22 is objected to because of the following informalities:  microemulsions should not be plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12, 14-16, 22-24 is/are rejected under 35 U.S.C. 102(a1), 102a2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Trabelsi (US 2017/0275518) as evidenced by Parnell (US 2012/0035085).
Trabelsi discloses microemulsion compositions comprising an aqueous phase, solvent and surfactant (abstract).  The surfactant comprises an alkyl polyglycoside (abstract) and the microemulsion may further comprise other additives (abstract).  The additional additive may be a friction reducing additive dispersion polymer [0046], wherein the dispersion polymer may be zwitterionic [0046].  These elements are combined to be added to a treatment fluid.  As evidenced by Parnell [0002], reduction of drag in a fluid is the same thing as the reduction of fluid friction.  Thus, a friction reducing additive meets the drag reducing additive requirements of the claim.  The combination may be diluted with an aqueous carrier fluid and then injected into a wellbore [0061].
The dilution step is one of only two options, (diluting or not diluting) and is thus anticipated.  Since only one element (the dispersion polymer as an additive) is picked from a list of possibilities the method/composition of claim 12 is anticipated by Trabelsi.  Alternatively, in light of picking the dispersion polymer and dilution steps, the claim requirements are prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a 
	Dilution happens before injection in the well [0061], as required by claim 14, at a concentration of 0.1-50 gallons per 1000 gallons water [0061], completely within the range of claim 15.  Zwitterionic dispersion polymers [0046] meet the amphoteric requirements of claim 16 (e.g. zwitterionic is a compound having both positive and negative charges, as is amphoteric).  Elements above meet the requirements of claim 20, the solvent may be a terpene (exemplified, d-limonene [0087]) and the surfactant may be an alkylpolyglucoside as set forth above, meeting the requirements of claims 23-24.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trabelsi as evidenced by Parnell.
Trabelsi includes elements as set forth above.  Trabelsi discloses the additives, such as the dispersion polymer discussed above, to be included in any suitable amount [0042].  Although Trabelsi further discloses the additive to range to include amounts up to about 40 wt%, it is the Examiner’s position that “any suitable amount” would include any amount outside this range that could suitably be used.  Further, since the microemulsion/dispersion polymer is later diluted, one would be motived to include as much additive (dispersion polymer) as possible to decrease transportation costs and/or additive costs, e.g. the more additive is found in the concentrate the less of the concentrate needs to be used in the final treatment fluid, thus saving costs of transporting/storing large quantities to the site.  Further, the more dispersion polymer therein the higher the viscosity of the overall .

Claims 12, 14-16, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trabelsi in view of Parnell (US 2012/0035085).
Trabelsi includes elements as set forth above.  Alternative to the above, Trabelsi includes elements as set forth but does not disclose specific dispersion polymers.
Parnell discloses drag reducing compositions.  Drag reduction and friction reducing are related or the same property, see [0002] of Parnell.  Parnell discloses known dispersion polymers used for such [0012] and includes copolymers of acrylamide with additional monomers such as zwitterionic monomers [0012].  The zwitterionic monomers are disclosed in [0015] and include betaines, which are known to be amphoteric (monomers having both positive and negative charge).  Thus, Parnell discloses known zwitterionic dispersion polymers that are also amphoteric. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Trabelsi the use of the zwitterionic betaine containing dispersion polymers, as taught by Parnell, since they are recognized in the art to be suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.